Citation Nr: 0331737	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for additional cardiac 
disability under 38 U.S.C.A. § 1151 (West 2002) based on VA 
treatment between December 15, 1997 and December 29, 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





REMAND

On January 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Refer the entire claims folder to a board-
certified cardiologist for a comprehensive 
review and a medical opinion. 
The entire claims file must be made available 
to the physician designated to examine the 
claims folder and the examination report 
should reflect discussion of the veteran's 
documented medical history and assertions.  

In addition, the examiner should be provided 
with a copy of the following factual 
background, and should be requested to respond 
to the questions presented with a thorough 
rationale for the opinions expressed, in a 
printed (typewritten) report.

Brief Factual Background

The veteran has a long history of heart disease, including 
myocardial infarction.  He was admitted to a VA facility on 
December 15, 1997 and underwent colonoscopy and a polypectomy on 
December 17, 1997.  It was noted on admission that his prescribed 
Coumadin was discontinued and that he was begun on intravenous 
heparin.  Clinic notes indicated that heparin would be continued 
until 10:00pm on the evening of December 18, 1997, and that his 
Coumadin would be restarted the same day.  It is unclear whether 
the Coumadin was resumed.  Upon discharge on December 19, 1997, 
the veteran developed a pain in his left arm at approximately 
9:00am.  It was noted that he received sublingual nitroglycerin 
and that the pain moved from his shoulder to substernal, then to 
the substernal notch and was intermittent.  A stat 
electrocardiogram (EKG) was ordered.  It was recorded that pain 
resolved after an additional 30 minutes, did not return, and that 
the veteran was discharged ambulatory around 10:00am.  On his 
drive home (approximately 200 mile away) he developed crushing 
chest pain with associated shortness of breath and nausea, 
returned to the hospital and was admitted to the emergency room 
around 1:00pm.  The appellant was re-admitted, underwent cardiac 
catheterization and was subsequently discharged on December 29, 
1997 with diagnoses inclusive of acute inferior myocardial 
infarction times 2 and ventricular tachycardia. 

Questions presented:

(1)  Did the veteran receive the proper 
care in the administration of medication 
during and after his colonoscopy and 
polypectomy on December 17, 1997, 
specifically, is there documentation of 
record that his Coumadin was restarted 
after the discontinuance of heparin on 
December 18, 1997?  

(2)  After the appellant complained of 
chest pain on the morning of December 19, 
1997, were the proper clinical procedures 
administered and/or carried out, and what 
were the findings and/or interpretation 
of all diagnostic tests given at that 
time, in particular, the EKG.  Please 
elaborate.

(3)  Given the veteran's history of heart 
disease, his complaints at that time, and 
any findings on EKG, was he prematurely 
discharged from hospitalization on the 
morning of December 19, 1997, and should 
additional tests have been performed 
before his release?  Please explain why 
or why not.  



(4)  Did the veteran sustain additional 
cardiac disability as the result of his 
myocardial infarction on December 19, 
1997, and to what extent?  Please 
elaborate on any additional disability, 
if any.

(5)  If the answer to (3) is affirmative, 
was any additional cardiac disability the 
result of carelessness, negligence, or 
lack of proper skill, medical treatment 
or examination furnished the veteran 
between December 15 - 19, 1997?  Please 
explain.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





